Case: 20-30289        Document: 00515979904           Page: 1    Date Filed: 08/16/2021




             United States Court of Appeals
                  for the Fifth Circuit                              United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 16, 2021
                                      No. 20-30289
                                                                       Lyle W. Cayce
                                                                            Clerk

   Leisha Lindsey,

                                                                Plaintiff—Appellant,

                                           versus

   Bio-Medical Applications of Louisiana, L.L.C., incorrectly
   named as Fresenius Medical Care Louisiana Dialysis
   Group L.L.C.,

                                                                Defendant—Appellee.


                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 1:18-CV-680


   Before Ho, Oldham, and Wilson, Circuit Judges.
   James C. Ho, Circuit Judge:*
         The Family and Medical Leave Act (“FMLA”) not only entitles
   eligible workers to take unpaid, job-protected leave for certain specified
   family and medical reasons. 29 U.S.C. § 2615(a)(1). It also protects workers




         *
             Judge Oldham concurs in the judgment only.
Case: 20-30289      Document: 00515979904           Page: 2   Date Filed: 08/16/2021

                                     No. 20-30289


   from discriminatory retaliation from their employers in the event they choose
   to take FMLA leave. Id. § 2615(a)(2).
           Leisha Lindsey presented prima facie evidence that, after 17 years of
   dutiful service, her employer, Bio-Medical Applications of Louisiana
   (“BMA”), terminated her because she was compelled to take FMLA leave
   in response to a series of personal tragedies. BMA claims she was fired for
   poor attendance. But employment records suggest BMA offered attendance
   issues as a post hoc rationalization to justify her firing. BMA also claims she
   was fired due to a series of missed deadlines. But summary judgment
   evidence suggests these were hortatory rather than mandatory deadlines, and
   that she was never informed that failure to meet these deadlines could result
   in discipline of any kind, let alone termination.
           We therefore hold that the district court erred in granting summary
   judgment to BMA on her FMLA discriminatory retaliation claim. But we
   agree that her remaining claims do not survive summary judgment.
   Accordingly, we affirm in part and reverse in part and remand for further
   proceedings.
                                          I.
           Leisha Lindsey began working for BMA in January 1999 as a staff
   registered nurse and rose through the ranks over the next 17 years. She
   earned two promotions within four years, rising to the position of Director of
   Nursing at BMA’s clinic in Bunkie, Louisiana. She became Clinic Manager
   in 2008, a position she held until BMA terminated her in August 2017.
           By all accounts, Lindsey was a stand-out employee for nearly her
   entire tenure. Her supervisor, David Powe, described her as a “really good
   clinic manager.”       She received either a “meets standards” or a
   “commendable” rating on each of her performance evaluations through
   2015.




                                          2
Case: 20-30289      Document: 00515979904          Page: 3   Date Filed: 08/16/2021




                                    No. 20-30289


          But things changed after a series of personal tragedies forced her to
   take FMLA leave in 2016.
          Lindsey experienced a fire in her home on July 5. She took one week
   of leave as a result. Then her son was hospitalized, prompting her to extend
   her leave for another month.
          BMA approved Lindsey’s leave under the FMLA through August 15.
   Even so, she voluntarily continued to perform some of her job responsibilities
   while on leave, and she told her team that she would “still be available to all
   of you by text or phone if anyone needs anything.” She also communicated
   at irregular intervals with Powe and other colleagues via email and text about
   various work-related issues.
          On August 31, two weeks after Lindsey returned to work, she attended
   a meeting with Powe and a coworker named Cecelia Robinson. During that
   meeting, Robinson suggested that BMA could “distribut[e] medication that
   came in for deceased patients to other patients.” Lindsey objected, stating
   that “we’re not going to do that here,” and later followed up with an email
   to Powe on September 2 explaining why she believed Robinson’s proposal
   was both illegal and unethical. Powe read the email that morning.
          Later that same day, Powe prepared a “Corrective Action Form,”
   claiming that he had received reports from other employees that Lindsey
   “wasn’t at work” before she took leave several months earlier. He issued
   the disciplinary form to her the following week.
          This was the first disciplinary action that Lindsey had ever received in
   her 17 years of service with BMA. The form stated that Lindsey “ha[d] not
   been consistently present . . . at the facility during normal hours,” and that
   this was “affecting the moral [sic] and operations of the facility.” It did not
   list specific dates or times of her purported absences, however, and Powe was
   unable to recall them later.




                                          3
Case: 20-30289     Document: 00515979904            Page: 4   Date Filed: 08/16/2021




                                     No. 20-30289


          Powe reevaluated Lindsey’s attendance a few weeks later and
   determined that she was improving. Nevertheless, he issued a second
   Corrective Action Form on January 30, 2017, that upgraded BMA’s
   disciplinary action to a “Final Written Warning.” Powe explained that he
   issued the form because Lindsey’s attendance “was going back to where it
   was.” Unlike the first disciplinary form, however, this warning cited three
   specific incidents of Lindsey’s absenteeism.          The first occurred on
   September 28, 2016, when Powe was unable to reach Lindsey by text message
   because “she had come in at 10:20 AM” and “had left her phone on her
   desk” while she was “in the front.” The second occurred on January 11,
   2017, when Lindsey advised her secretary that she would be out sick but
   neglected to inform Powe directly. The third occurred on January 16, 2017,
   when some BMA employees texted Powe that they had been unable to locate
   Lindsey that morning. Lindsey objected to both disciplinary forms and
   refused to sign them.
          Lindsey repeated her objections in a February 1 email to Powe and a
   February 6 email to Powe’s supervisor, Carol Dark. Lindsey’s email to Dark
   complained that she “believed she was being written up as part of her
   returning from leave of absence.” Dark discussed the email with Powe, but
   it is unclear whether she reported Lindsey’s complaint to HR. Lindsey
   claimed that Dark never investigated the complaint and remained “clueless
   as to facts as they truly are.” Lindsey then began clocking in and out of work
   to “prov[e] to [Powe and everyone] else” that she was attending work. Powe
   asked her to stop because Lindsey was an exempt employee and “[e]xempt
   people don’t clock in and out.”
          On March 21, 2017, Lindsey received a performance evaluation signed
   by Powe and Dark with an overall rating of “needs improvement.” She had
   never received a rating that low in her then-18 years with BMA. The
   evaluation noted that Lindsey “had some issues of not meeting management



                                          4
Case: 20-30289      Document: 00515979904          Page: 5   Date Filed: 08/16/2021




                                    No. 20-30289


   expectations of being present at the facility during normal operating hours.”
   But it also noted that Lindsey “made improvements in 2017” and that
   “[s]taff morale ha[d] also improved.”
          Also in early 2017, a government contractor named Network 13
   consulted with BMA about participating in a “catheter tracking” project.
   Lindsey was asked to help with the project and to submit a monthly tracking
   report to Lynda Ball, Network 13’s Quality Improvement Director, by the
   fifth day of each month. Lindsey understood the fifth to be merely a
   suggested date and regularly submitted her report after the fifth of each
   month. Ball sent Lindsey email reminders asking for the monthly report on
   March 8, May 8, June 5, and July 7, 2017. Ball sent a follow-up email on July
   12, copying Dianne Garrand, BMA’s Vice President of Quality. Garrand and
   Powe attempted to reach Lindsey on July 13 but were unsuccessful. Lindsey
   later attributed this to her attendance at a manager training meeting, a
   contention that Powe disputed.
          Powe then met with Dark and BMA’s HR officer to discuss the July
   13 incident and Lindsey’s future employment. They all agreed that Lindsey
   should be terminated. So Powe prepared a termination form and issued it to
   Lindsey on August 1, 2017. The form referenced Lindsey’s prior warnings
   for “Work Attendance” and explained that Lindsey “ha[d] not [met]
   expectations outlined in [those] warning[s] as to being present at the facility
   during normal work hours.” It also mentioned Powe’s inability to reach
   Lindsey on July 13 and the fact that Lindsey “ha[d] been late with [her
   catheter tracking report] almost every month since the project started.”
   Lindsey wrote on the form that “[t]his is bogus and has been the ploy from
   the beginning. I do not agree with anything on this.”
          Lindsey sued BMA in the United States District Court for the
   Western District of Louisiana. She brought four claims—two under the




                                          5
Case: 20-30289      Document: 00515979904           Page: 6   Date Filed: 08/16/2021




                                     No. 20-30289


   FMLA for interfering with her leave and retaliating against her for taking
   leave, one for a violation of Louisiana’s whistleblower statute, and one for
   intentional infliction of emotional distress.
          BMA filed a motion for summary judgment on all claims, which the
   district court granted. Lindsey timely appealed all dismissed claims except
   her state law claim for intentional infliction of emotional distress. (She also
   appeals the district court’s refusal to consider her sworn declaration on the
   ground that the substance of her declaration should have been argued in brief,
   and that her brief was already at the maximum page limit established under
   Local Rules. We need not consider this challenge because the remainder of
   the record provides sufficient evidence for us to address her claims.)
          We review a district court’s grant of summary judgment de novo.
   Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019). “We ask whether the
   movant has shown ‘that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.’” United States ex
   rel. Drummond v. BestCare Lab’y Servs., L.L.C., 950 F.3d 277, 280 (5th Cir.
   2020) (quoting Fed. R. Civ. P. 56(a)). A genuine dispute exists “when
   the evidence is such that a reasonable jury could return a verdict for the non-
   movant” after taking the facts “in the light most favorable” to her. Davis-
   Lynch, Inc. v. Moreno, 667 F.3d 539, 549–50 (5th Cir. 2012) (quotation
   omitted).
                                          II.
          On appeal, Lindsey contends that the district court erred in granting
   summary judgment on her FMLA interference claim, her FMLA
   discriminatory retaliation claim, and her claim under the Louisiana
   whistleblower statute. We address each in turn, concluding that the district
   court erred with respect to her claim for discriminatory retaliation under the




                                          6
Case: 20-30289      Document: 00515979904          Page: 7    Date Filed: 08/16/2021




                                    No. 20-30289


   FMLA, but properly granted summary judgment on her FMLA interference
   claim and her Louisiana whistleblower claim.
                                         A.
          Lindsey alleges that BMA pressured her to work while she was on
   leave, and thereby interfered with her rights under the FMLA.
          The FMLA makes it “unlawful for any employer to interfere with,
   restrain, or deny the exercise of or the attempt to exercise” an employee’s
   rights under the FMLA. 29 U.S.C. § 2615(a)(1). We have interpreted this
   provision to impose liability on the employer if “(1) [the plaintiff] was an
   eligible employee; (2) [her] employer was subject to FMLA requirements;
   (3) [s]he was entitled to leave; (4) [s]he gave proper notice of [her] intention
   to take FMLA leave; and (5) [her] employer denied [her] the benefits to
   which [s]he was entitled under the FMLA.” Caldwell v. KHOU-TV, 850
   F.3d 237, 245 (5th Cir. 2017). One FMLA benefit to which employees are
   entitled is “12 workweeks of leave during any 12-month period” due to
   certain qualifying conditions such as a serious health condition of a child. 29
   U.S.C. § 2612(a)(1).
          “Giving employees the option to work while on leave does not
   constitute interference” with that benefit. D’Onofrio v. Vacation Publ’ns,
   Inc., 888 F.3d 197, 210 (5th Cir. 2018). But coercing an employee to work
   while on leave by making the work “a condition of continued employment”
   would constitute impermissible interference. Id.
          The district court granted summary judgment to BMA on Lindsey’s
   FMLA interference claim after concluding that Lindsey “fail[ed] to state a
   single manner in which she was prejudiced” by BMA’s conduct while she
   was on leave.




                                          7
Case: 20-30289     Document: 00515979904           Page: 8   Date Filed: 08/16/2021




                                    No. 20-30289


          Lindsey contends that the district court would have come to a
   different conclusion had it considered statements in her sworn declaration
   describing the pressure she felt to work. For example, her declaration states
   that she “believed that [she] was required to perform [certain] job duties as
   no one was assigned” to them while she was on leave and that “Powe and
   other [BMA] employees remained in contact with [her] by telephone and
   email.”
          But even if we were to consider Lindsey’s declaration, it does not help
   her for two reasons. First, it has long been the rule that “a party [may not]
   defeat a motion for summary judgment using an affidavit that impeaches,
   without explanation, sworn testimony.” S.W.S. Erectors, Inc. v. Infax, Inc.,
   72 F.3d 489, 495 (5th Cir. 1996). Lindsey’s deposition testimony squarely
   contradicts her assertion that BMA “required” her to continue working. In
   fact, the record indicates that the work she did while on leave was voluntary.
          Lindsey testified that she was unable to access her company email
   account and other internal systems while she was away. She also testified
   that she “just took care of” her responsibilities without any of her
   supervisors asking her to. This testimony aligns with Powe’s statements
   during his deposition that he only contacted Lindsey during her leave when
   he “was looking for something” like forms or other materials in her office.
   Furthermore, Lindsey admitted that she “notified her team that she was
   going to be on a leave of absence” and told the team she would “still be
   available to all of you by text or phone if anyone needs anything. If not
   immediately, just leave me a message and I’ll get back to you as soon as
   possible.”
          Second, the statements in her declaration would not be sufficient in
   any event. The coercion theory on which Lindsey relies requires her to
   demonstrate that BMA made working on leave a “condition of continued




                                         8
Case: 20-30289      Document: 00515979904          Page: 9    Date Filed: 08/16/2021




                                    No. 20-30289


   employment,” or that BMA threatened her with an adverse consequence.
   See D’Onofrio, 888 F.3d at 210. But she points to no such evidence, either in
   her declaration or elsewhere in the record. All she can muster is a “belie[f]
   that [she] was required to perform [her] job duties” based on the fact that
   “no one [else] was assigned to perform the[m].” None of this demonstrates
   that BMA ever required Lindsey to perform her job duties while she was on
   leave as a condition of continued employment.
          We therefore affirm the entry of summary judgment on Lindsey’s
   FMLA interference claim.
                                         B.
          Lindsey also alleges that BMA retaliated against her when she
   returned to work from her FMLA leave. She asserts that her decision to take
   leave was a determinative factor in BMA’s decision to fire her.
          The FMLA creates a cause of action for retaliatory discharge. See
   Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 332 (5th Cir. 2005) (citing
   29 U.S.C. § 2615(a)(2)). The prima facie elements of this cause of action are
   (1) the employee “engaged in a protected activity” under the FMLA, (2)
   “the employer discharged” the employee, and (3) a “causal link [exists]
   between the protected activity and the discharge.” Id.
          Plaintiffs who establish a prima facie case are entitled to a
   “presumption that the employer unlawfully discriminated against” them.
   Tex. Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 254 & n.7 (1981). But
   where the employee fails to provide “direct evidence of discriminatory
   intent,” the employer can rebut the presumption of discrimination by
   “articulat[ing] a legitimate, nondiscriminatory reason for the adverse
   employment action.” Richardson, 434 F.3d at 332. This does not require the
   employer to “persuade the court that it was actually motivated by the
   proffered reasons.” Burdine, 450 U.S. at 254. “It is sufficient if the




                                          9
Case: 20-30289     Document: 00515979904           Page: 10   Date Filed: 08/16/2021




                                    No. 20-30289


   defendant[] . . . clearly set[s] forth, through the introduction of admissible
   evidence, the reasons for the plaintiff’s rejection.” Id. at 254–55.
          If both the employee and the employer meet their initial burdens, “the
   burden shifts back to the employee to show by a preponderance of the
   evidence that the employer’s articulated reason is a pretext for
   discrimination.” Richardson, 434 F.3d at 332–33.
          Neither Lindsey nor BMA object to the district court’s holdings that
   (1) Lindsey established a prima facie FMLA retaliation case and (2) BMA
   articulated two nondiscriminatory reasons for its termination decision—
   Lindsey’s attendance issues and her late Network 13 reports.
          But the parties dispute the district court’s analysis of Lindsey’s claim
   of pretext. The district court agreed with Lindsey that BMA’s attendance
   reason was pretextual. But the district court concluded that she failed to
   show how BMA’s reliance on the missed deadlines was pretextual.
          Lindsey and BMA disagree over which legal standard governs this
   analysis. They dispute whether the district court was right to apply a “but-
   for” causation standard, which would require Lindsey to demonstrate that
   both of BMA’s asserted reasons were pretextual, Machinchick v PB Power, Inc.,
   398 F.3d 345, 351 (5th Cir. 2005), overruled on other grounds by Gross v. FBL
   Fin. Servs., Inc., 557 U.S. 167 (2009)—or whether the district court should
   have applied a “mixed-motive” framework, which would require her to
   demonstrate only that one of BMA’s reasons was pretextual, Richardson, 434
   F.3d at 333.
          In our circuit, “it is unclear whether a mixed-motive causation
   standard is ever proper for FMLA retaliation claims.” Adams v. Mem’l
   Hermann, 973 F.3d 343, 353 (5th Cir. 2020). We have recognized that two
   Supreme Court cases suggest it might not be. Id. at 352 (citing Gross, 557
   U.S. at 129, and Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013)).




                                         10
Case: 20-30289      Document: 00515979904          Page: 11   Date Filed: 08/16/2021




                                    No. 20-30289


   See also Ion v. Chevron USA, Inc., 731 F.3d 379, 389–90 & n.11 (5th Cir. 2013)
   (noting that Gross and Nassar “limited the applicability of the mixed-motive
   framework” in other employment discrimination statutes but leaving the
   question of their effect on FMLA claims “for another day”).
          But we ultimately need not resolve this question here, because we find
   that there is a genuine issue of material fact as to whether both of BMA’s
   asserted reasons for Lindsey’s termination were in fact pretextual. The
   parties agreed during oral argument that the court need not determine which
   framework applies in the event we find both of BMA’s proffered reasons to
   be pretextual.
          To begin with, we agree with the district court that Lindsey produced
   enough evidence for a factfinder to conclude that BMA’s attendance-based
   justification was pretextual.     A justification is pretextual when it is
   “unworthy of credence”—i.e., when it “is not the real reason for the adverse
   employment action.” Watkins v. Tregre, 997 F.3d 275, 284 (5th Cir. 2021)
   (quotation omitted). “[A]ny evidence” that casts doubt on BMA’s assertion
   is in play, and a fact dispute exists so long as Lindsey’s evidence “is of such
   quality and weight that reasonable and fair-minded men in the exercise of
   impartial judgment might reach different conclusions.”         Id. at 283–84
   (emphasis omitted) (quotations omitted).
          Several pieces of evidence suggest that Lindsey’s purported
   attendance problems were not the “real reason” for her termination. First,
   “Lindsey received her first ever disciplinary action” in more than 17 years of
   working for BMA “within three weeks of returning from FMLA leave.”
   Second, Lindsey’s initial Corrective Action Form failed to list a single date
   that she was absent, even though the form had a portion labeled “Date(s) of
   incident/occurrence.” Third, David Powe, the supervisor who prepared
   Lindsey’s Corrective Action Form, testified that he could not identify the




                                         11
Case: 20-30289     Document: 00515979904           Page: 12   Date Filed: 08/16/2021




                                    No. 20-30289


   days or hours that Lindsey did not show up to work. Fourth, Lindsey’s
   second Corrective Action Form listed only three incidents—one of which
   took place during a time period when Powe testified that Lindsey’s
   attendance was improving, and another of which occurred while she was sick.
   Finally, Lindsey’s termination form listed a single date that management was
   unable to reach her, which Lindsey testified was because she was away at a
   training meeting. As the district court correctly concluded, this record
   evidence creates a fact issue as to whether BMA’s attendance rationale is
   “unworthy of credence” and whether BMA discriminated against Lindsey
   as a result. BMA does not contend otherwise.
          Turning to BMA’s assertion that Lindsey was fired because she failed
   to complete the catheter reports on time, there is some evidence that
   Lindsey’s late reports may have contributed to BMA’s decision. The
   company’s termination form expressly mentions the reports. And Powe
   testified that he started considering Lindsey’s termination around July 13—
   the day after Network 13’s Quality Improvement Director contacted BMA’s
   Vice President of Quality about Lindsey’s late report.
          But there is also evidence indicating that BMA wouldn’t have fired
   Lindsey for the missed deadlines alone. Before concluding that “Leisha
   Lindsey’s employment is terminated,” her termination form notes that
   Lindsey “has not [met] expectations outlined in previous warnings as to
   being present at the facility during normal work hours.” Likewise, her first
   Corrective Action Form stated that “[f]ailure to meet [attendance-based]
   expectations will result in further corrective action, up to and including
   termination of employment.” Additionally, Powe later testified that the
   “main point” of his complaint was that Lindsey “was not coming to work.”
   But as we and the district court have concluded, there is a fact dispute as to
   whether BMA’s attendance rationale is pretextual.




                                         12
Case: 20-30289     Document: 00515979904            Page: 13    Date Filed: 08/16/2021




                                     No. 20-30289


          What’s more, BMA did not follow its own progressive discipline
   policy, which instructs that “corrective action be escalating.” BMA took no
   corrective action against Lindsey whatsoever for failing for several months to
   submit the tracking reports on time—it simply terminated her on August 1.
   As Lindsey states in her brief, “the fact that [BMA] did not issue a counseling
   statement on the alleged tardy reports is quite telling” in light of the fact that
   her supervisors “had not missed any opportunity to issue counseling
   statements and job performance deficiency statements to [her] relating to
   alleged absenteeism.” Finally, Lindsey’s deposition testimony suggests that
   BMA did not view her untimely reports as a serious infraction. As she
   explained, the late reports “never [caused] an issue”—“[i]f you were late,
   then you’d call Ms. Lynda [Ball, Network 13’s Quality Improvement
   Director], you’d tell her, and she says ‘Thank you.’”
          As anyone who has ever worked in an office environment can attest,
   there are real deadlines and hortatory ones—and everyone understands the
   difference between the two. Missing real deadlines results in actual adverse
   consequences for employer and employee alike—while failing to meet
   hortatory deadlines does not. BMA does not point to any adverse impact that
   Lindsey’s tardy reports had on the company. And in any event, there is no
   evidence BMA ever warned Lindsey that failure to submit the reports on time
   could jeopardize her job. So there is a genuine issue of material fact as to
   whether BMA’s assertion that it fired Lindsey for this reason is “unworthy
   of credence.”
          Accordingly, we reverse the entry of summary judgment on Lindsey’s
   FMLA retaliation claim and remand for further proceedings on that claim.
                                          C.
          Lastly, Lindsey alleges that BMA retaliated against her for objecting
   to Robinson’s prescription proposal, in violation of Louisiana’s




                                           13
Case: 20-30289      Document: 00515979904          Page: 14    Date Filed: 08/16/2021




                                    No. 20-30289


   whistleblower law. La. Rev. Stat. 23:967A(3). That statute provides, in
   relevant part, that “[a]n employer shall not take reprisal against an employee
   who in good faith, and after advising the employer of the violation of law[,] .
   . . [o]bjects to or refuses to participate in an employment act or practice that
   is in violation of law.”
          The district court rejected Lindsey’s state law retaliation claim after
   determining that the lone provision she cited as a “violation of law” didn’t
   actually prohibit Robinson’s prescription proposal. Lindsey challenges that
   determination on appeal and cites several provisions in support.
          We need not delve into the intricacies of Louisiana pharmacy law,
   however, because we can affirm summary judgment on a different ground.
   See United States v. Mazkouri, 945 F.3d 293, 307 (5th Cir. 2019) (“[W]e can
   affirm on any ground supported by the record.”). The Louisiana Supreme
   Court has held that, “[i]n order to bring an action under [Louisiana Revised
   Statute] 23:967, the employee must establish the employer engaged in
   workplace conduct constituting an actual violation of state law.” Encalarde v.
   New Orleans Ctr. for Creative Arts/Riverfront, 2014-2430 (La. 2/13/15);
   158 So.3d 826, 826 (mem.) (emphasis added); accord Herster v. Bd. of
   Supervisors of La. State Univ., 887 F.3d 177, 187 (5th Cir. 2018). And as BMA
   correctly explains, “Lindsey cannot establish that a violation of state law
   regarding patient medication ever occurred, or that it was ever an actual
   practice of BMA.”
          Indeed, Lindsey practically concedes as much. Her opening brief
   repeatedly states that she objected to a “proposed practice,” not to an actual
   one. Her reply brief does not respond to BMA’s argument. And she testified
   at her deposition that she “d[idn’t] have any evidence that [prescription
   redistribution] was actually going on” at her clinic.




                                          14
Case: 20-30289    Document: 00515979904         Page: 15   Date Filed: 08/16/2021




                                 No. 20-30289


         We agree with the entry of summary judgment on Lindsey’s Louisiana
   whistleblower claim.
                                     ***
         For the foregoing reasons, we affirm in part and reverse in part and
   remand for further proceedings on Lindsey’s FMLA retaliation claim.




                                      15